Case 1:17-cr-00190-TWP-TAB Document 223 Filed 10/06/20 Page 1 of 3 PageID #: 1016




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA

   UNITED STATES OF AMERICA                               Case Nos. 1:17-cr-TWP-TAB-01 and
                                                          1:18-cr-145-TWP-DML-1

                                                          ORDER ON MOTION FOR
   v.                                                     SENTENCE REDUCTION UNDER
                                                          18 U.S.C. § 3582(c)(1)(A)
   VICTOR BOYD                                            (COMPASSIONATE RELEASE)


         Upon motion of ☒ the defendant ☐ the Director of the Bureau of Prisons for a reduction

  in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors

  provided in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing

  Commission,

  IT IS ORDERED that the motion is:

  ☐ DENIED.

  ☒ DENIED WITHOUT PREJUDICE.

  ☐ OTHER:

  ☒ FACTORS CONSIDERED: See attached opinion.
Case 1:17-cr-00190-TWP-TAB Document 223 Filed 10/06/20 Page 2 of 3 PageID #: 1017




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF INDIANA
                                      INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                                  )
                                                            )
                                 Plaintiff,                 )
                                                            )
                            v.                              )      No. 1:17-cr-00190-TWP-TAB-01
                                                            )
 VICTOR BOYD,                                               )     No. 1:18-cr-00145-TWP-DML-01
                                                            )
                                 Defendant.                 )


                                                    ORDER

          In the above-captioned cases, Defendant filed identical pro se motions that the Court

  construed as Motions for Compassionate Release under Section 603 of the First Step Act of 2018.

  Because the motions are identical and the relief sought is the same, the Court considers the two

  motions together. 1

          The Court appointed counsel to represent Defendant and stayed the cases. Counsel

  appeared, but the Court then allowed her to withdraw. On August 21, 2020, the Court issued an

  Order lifting the stay and informing Defendant that he must pursue his motions pro se. It explained

  that his present motions lacked sufficient information for the Court to determine whether he was

  entitled to compassionate release. The Court ordered Defendant to supplement his motions by

  completing and filing the Court's form compassionate release motion by October 2, 2020. The

  Court warned Defendant that, if the form was not returned as directed, his motions for




          1
            Defendant also has a pending motion for relief that relies on a different section of the First Step
  Act. See dkt. 189 in Case No. 1:17-cr-190-1. The Court will resolve that motion separately.

                                                        2
Case 1:17-cr-00190-TWP-TAB Document 223 Filed 10/06/20 Page 3 of 3 PageID #: 1018




  compassionate release would be considered abandoned and denied without prejudice. The Court

  mailed Defendant a copy of its form compassionate release motion.

         Defendant has not supplemented his motions, and the time for doing so has passed.

  Accordingly, the Court considers Defendant's motions for compassionate release to be abandoned.

  Those motions, dkt. [209] in Case No. 1:17-cr-190-TWP-TAB-1; and dkt. [34] in Case No. 1:18-

  cr-145-TWP-DML-1, are denied without prejudice.

         IT IS SO ORDERED.


         Date:    10/6/2020


  Distribution:

  All Electronically Registered Counsel

  Victor Boyd
  Reg. No. 15902-028
  FMC Lexington
  Federal Medical Center
  P.O. Box 14500
  Lexington, KY 40512




                                                3
